Citation Nr: 0427766	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  95-121 30	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable rating for service-connected 
residuals of a left ankle sprain. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant & his Wife


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from May 
1942 to September 1945.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a December 1994 
rating decision by the New York Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 1995, the 
veteran testified before a Hearing Officer at the RO.  In 
July 1998 the case was remanded for additional development.  
In April 2003, the case was advanced on the Board's docket 
due to the veteran's age.  At that time the Board also 
undertook evidentiary development.  In July 2003 the case was 
remanded for such development.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the outset, the Board recognizes that the veteran is of 
advanced age and infirm, that the claim has been pending 10 
years, and that there have been previous remands for 
evidentiary development.  In light of all this, the 
undersigned finds the action below regrettable (and bordering 
on unconscionable); however, it is unavoidable.  

Notably, the record as it now stands does not provide 
sufficient evidentiary basis to grant the benefit sought.  
Aware of the restrictions stemming from the veteran being in 
a nursing home, in the April 2003 development letter and the 
July 2003 remand the Board sought out alternative sources of 
information regarding the disability at issue, including 
records from the veteran's nursing home.  While the RO 
complied with part of the remand instructions, there is no 
indication in the record of an attempt to obtain the 
veteran's nursing home treatment records (See July 2003 Board 
remand, p. 3, indented paragraph #2.).  Those records, if 
available, are significant because they may contain the only 
competent evidence regarding the status of the disability at 
issue.  The United States Court of Appeals for Veterans 
Claims has held that where remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance. See Stegall v. West, 11 Vet. App. 
268 (1998).  

Furthermore, ten years have passed since the veteran was last 
examined for his ankle disability by VA examination.  He 
claims it has increased in severity, and in statements in 
August 1994 and March 1995, Dr. J.A. indicated that the 
veteran was experiencing further weakness, pain, and 
incoordination that limited his ability to ambulate.  To what 
extent, if any, the increased disability described by Dr. 
J.A. is due to the service connected ankle disability is 
unclear.  While the record reflects that the veteran failed 
to appear for a 1998 VA examination, this was just several 
months before he was placed in a nursing home (suggesting 
that he may have been unable to report due to his infirmity).  
There is no evidence to the contrary, and the veteran's age 
and nursing home placement would appear to be good cause for 
his failure to report for examination.  Some accommodation 
appears indicated.  

In light of the foregoing, the case is REMANDED for the 
following:

1.  The RO should obtain from Menorah 
Nursing Home, 1516 Oriental Blvd., 
Brooklyn, NY, New York copies of any 
treatment records of the veteran (from 
the time of the veteran's initial 
placement there to the present) 
containing notations pertaining to his 
lower extremities, and more 
specifically the left ankle.  If such 
records are unavailable, it should be 
so noted for the record, with an 
explanation of the reason for this.  

2.  The RO should arrange for the 
veteran to be examined at the Menorah 
Nursing Home to determine the current 
severity of his service-connected left 
ankle disability.  If for any reason 
this is deemed infeasible, a reasonable 
accommodation might be to provide a 
physician associated with the nursing 
home facility a copy of the rating 
criteria pertaining to ankle disability 
and requesting the physician to examine 
the veteran in sufficient detail to 
allow for consideration of the 
applicable criteria (the examination 
should specifically include range of 
motion studies).  The examiner should 
note any limitations of left ankle 
function.  

3.  The RO should then re-adjudicate 
the claim.  If it remains denied, the 
RO should issue an appropriate 
supplemental statement of the case, and 
give the veteran and his representative 
the opportunity to respond. The case 
should then be returned to the Board, 
if in order, for further review.

The purposes of this remand are to satisfy due process 
requirements, compile all evidence necessary to decide this 
claim, and to ensure compliance with the prior remand, in 
accordance with Stegall, supra. No action is required of the 
appellant unless he is notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board for additional 
development must be handled in an expeditious manner.  It is 
particularly critical in the instant case, given the 
veteran's age and the long delays in this matter to date.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

